Citation Nr: 0737854	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-29 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to July 
1968.  He was stationed in Vietnam from 1966 to 1968.  The 
veteran died on April [redacted], 1997.  The appellant is the 
surviving spouse of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which determined that the appellant had submitted no new and 
material evidence to reopen the previously and finally 
decided claim of service connection for the cause of the 
veteran's death.  The RO issued a notice of the decision in 
March 2004, and the appellant timely filed a Notice of 
Disagreement (NOD) in April 2004.  Subsequently, in July 
2005, the RO provided a Statement of the Case (SOC), which 
confirmed the denial of service connection for cause of 
death.  Thereafter, in August 2005, the appellant timely 
filed a substantive appeal.  
The appellant did not request a hearing on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006) the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Therefore, when providing the notice required by 
the VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought.  

After review of the September 2003 notification letter, the 
Board finds that the veteran has not been provided with a 
VCAA letter that satisfies the requirements regarding 
notification as outlined above.  Specifically, the appellant 
should be provided definitions of "new" and "material" that 
track the language of 38 C.F.R. 
§ 3.156(a) effective for claims filed after August 29, 2001.  
In order to satisfy the notification requirements of Kent, 
the notification letter must affirmatively inform the 
appellant of the evidence not previously of record that is 
required to reopen her claim for service connection for the 
cause of the veteran's death.  

The Board observes that, in Hupp v. Nicholson, No. 03-1668 
(U.S. Vet. App. July 18, 2007), the Court expanded the VCAA 
notice requirements for a DIC claim.  In Hupp, the Court held 
that VA is not relieved of providing section 5103(a) notice 
merely because the appellant had provided some evidence 
relevant to each element of his or her claim in his or her 
application for benefits.  The Court noted in Hupp that 38 
U.S.C.A. § 5103(a) required the Secretary to notify the 
claimant of any information not previously provided to the 
Secretary that is necessary to substantiate the claim.  There 
is no preliminary obligation on the part of VA to perform a 
pre-decisional adjudication of the claim prior to providing 
section 5103(a) notice.  However, section 5103(a) notice must 
be "responsive to the particular application submitted."  The 
Court observed in Hupp that there was a "middle ground" 
between a pre-decisional adjudication and boilerplate notice 
addressing section 5103(a) compliance.

Hupp requires that when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.

In addition, the Court found in Hupp that the content of the 
section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  While VA 
is not required to assess the weight, sufficiency, 
credibility, or probative value of any assertion made in the 
claimant's application for benefits, the section 5103(a) 
notice letter should be "tailored" and must respond to the 
particulars of the application submitted.

The September 2003 notification letter is deficient with 
respect to these requirements as well.  The letter does not 
discuss the VCAA and is not "tailored" to the information 
provided by the appellant when she filed her application for 
DIC benefits.  On remand, the VCAA notice must include: (1) a 
statement of the conditions, if any, for which the veteran 
was service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See Hupp, supra.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must review the record and ensure 
compliance with all notice and assistance requirements 
set forth in the VCAA by issuing the appellant an 
additional notification letter. 

The notification letter should inform the appellant that 
in order to reopen her claim she must submit new and 
material evidence; the appellant should also be provided 
with the definition of new and material evidence under 
38 C.F.R. § 3.156(a) effective for claims filed after 
August 29, 2001.  To ensure compliance with the Court's 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
this notification letter should contain an affirmative 
statement that new and material evidence would include 
evidence that the veteran developed liver disease, 
cirrhosis, or viral hepatitis during service or that 
these conditions were related to service.  

	The notification letter should also include an 
explanation under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) as to the information 
or evidence needed to establish a claim for service 
connection for the cause of the veteran's death as 
outlined by the Court in Hupp v. Nicholson, No. 03-1668 
(U.S. Vet. App. July 18, 2007).  Such notice must be 
tailored to the specific information provided in the 
appellant's June 2003 claim for benefits.

2. After completion of any other development indicated 
by the record, with consideration of all evidence added 
to the record subsequent to the SOC, the AMC/RO must 
readjudicate the appellant's claim for service 
connection for the cause of the veteran's death.  If the 
claim remains denied, the AMC/RO should issue an 
appropriate SSOC and provide the appellant an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




